UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-08576 American High-Income Municipal Bond Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American High-Income Municipal Bond Fund® [photo of construction frames and the frame of a building under construction] Special feature Building portfolios amid complexity u See page 6 Annual report for the year ended July 31, 2011 American High-Income Municipal Bond Fund seeks to provide a high level of current income exempt from regular federal income tax. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge −0.33 % % % The total annual fund operating expense ratio was 0.64% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 25 for details. The fund’s 30-day yield for Class A shares as of August 31, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 4.53%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 6.97%.) The fund’s distribution rate for Class A shares as of that date was 4.68%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 4. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: For investors in municipal bonds, the last year included some of the most challenging market conditions since the depths of the financial crisis in 2008. A prolonged period of outflows from mutual funds pressured municipal bonds. This selloff, alongside broader concerns about the economic and fiscal environment in the U.S., contributed to heightened market volatility throughout American High-Income Municipal Bond Fund’s past fiscal year. Against this backdrop, the fund recorded a total return of 3.6% for the period ended July 31, 2011, a portion of which came from monthly dividends totaling nearly 67 cents a share. This amounts to an income return of about 4.9% for investors who reinvested dividends. Investors who took dividends in cash realized a 4.8% return. The fund’s share price declined from $13.97 to $13.78. The fund’s results compared favorably to those of its peer group, as measured by the Lipper High-Yield Municipal Debt Funds Average, which posted a 3.1% return. Relative to many of its peers, the fund has a conservative portfolio mix, which includes a significant weighting in higher quality (A-rated and above) investment-grade bonds (BBB-rated and above). The fund’s results also compared favorably with the Barclays Capital Municipal Bond Index (a proxy for the broader investment-grade municipal market), which returned 3.2%, but lagged the Barclays Capital High Yield Municipal Bond Index (a proxy for the high-yield municipal market), which returned 5.6%. Both of these indexes are unmanaged and their results do not include expenses. Unlike the fund’s portfolio, the high-yield index does not include cash or investment-grade bonds. Furthermore, in comparison to the fund’s portfolio, this index includes a higher percentage of corporate-related municipal bonds — one of the stronger segments of the market over the past fiscal year. Results for longer time periods are shown in the table on page 2. Municipal market overview The municipal market experienced two distinct phases during the 12 months ended July 31, 2011. The first was characterized by heightened instability and included several periods of dramatically falling bond prices. The second was marked by a rally that gathered momentum in April 2011 and continued for much of the fiscal year’s remaining months. In the first month of the fund’s past fiscal year, August 2010, the municipal bond market rose. This proved to be the lull before the storm. A prolonged selloff began in September. Over the fourth quarter of 2010 the Barclays Capital Municipal Bond Index lost 4.2% and was very volatile. From November 5 to November 17 alone it fell 3.4%. A subsequent rally helped regain about a third of that drop, only for the index to fall another 2.8% in the first half of December. All the while, redemptions from municipal bond mutual funds continued apace. [photo of construction frames and the frame of a building under construction] [Begin Sidebar] In this report Special feature 6 Building portfolios amid complexity While concerns about municipal finances have roiled markets, the fund’s investment professionals have looked through the fog of market emotion, maintaining their focus on building a diversified portfolio that they feel is most appropriate and promising for the long-term needs of investors. Contents 1 Letter to investors 5 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 31 Board of trustees and other officers [End Sidebar] In our view, investor emotion, as well as credit concerns, prompted the upheaval. Although we believe there could be continued financial distress in the coming years, we expect the scope and impact will be more limited than some of the recent coverage has implied. The financial health of state and local government issuers is a pertinent concern when considering general obligation (G.O.) bonds; however, for the most part, it is not directly relevant to revenue bonds, which represent the vast majority of fund holdings. It was not until the second quarter of 2011 that municipal bond yields (which move inversely to price) finally began to reverse their upward trajectory. Moderating U.S. and global growth prompted a so-called flight to quality as investors sought the safety of U.S. government debt and select other assets. Treasury yields declined. Municipals experienced a broad rally as relatively cheap bond valuations attracted investors. Emblematic of shifting sentiment, the run of consecutive weekly outflows from municipal bond funds that began in November finally came to an end in early June. [photo of an airport terminal - an air traffic control towerin the background] Inside the portfolio Over the past year, the portfolio counselors of American High-Income Municipal Bond Fund have continued to favor revenue bonds. Exposure to G.O. bonds remains very small; it was only 0.9% at fiscal year-end. Many of the fund’s largest exposures were to sectors where revenue bonds support critical local enterprises such as hospitals (14.3%), continuing care retirement communities (13.2%), airports (5.7%) and municipal electric utilities (3.5%). Positive and negative contributions to results were spread among bonds from a number of issuer categories, underscoring the diversified nature of the portfolio. [Begin Sidebar] Results at a glance For periods ended July 31, 2011 (with all distributions reinvested) Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 9/26/94) American High-Income Municipal Bond Fund (Class A shares) % Lipper High-Yield Municipal Debt Funds Average* Barclays Capital Municipal Bond Index† *Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. †Barclays Capital Municipal Bond Index is unmanaged and primarily holds bonds with investment-grade ratings; its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] The fund purposefully seeks higher risk investments in its effort to provide greater returns for investors. Over the past fiscal year, portfolio counselors sought to use the volatile conditions to their advantage. Some high-quality shorter maturity bonds whose prices fared well were sold. Portfolio counselors put greater emphasis on bonds with lower credit ratings where they believed — given the incremental risk entailed — return potential over the long term appeared attractive. The fund’s holdings of BBB-rated debt (the lowest rung of investment-grade ratings) have increased from 23.6% to 25.2% over the past fiscal year. Exposure to bonds rated below investment grade (Ba/BB and below) increased from 9.2% to 12.7%. Despite challenging market conditions, in-depth research has helped the fund’s portfolio counselors identify attractive long-term investment opportunities. To learn more, we invite you to read our feature article, “Building portfolios amid complexity,” beginning on page 6. Looking forward The downgrade of the U.S. government’s credit rating, ongoing fiscal austerity discussions and persistently high unemployment figures have all added to concerns about sluggish economic growth. The fund’s portfolio is diversified, and its portfolio counselors pay close attention to limiting downside risk. In other words, they seek to position the portfolio so that if the municipal market declines, the fund’s returns will potentially be better protected. As ever, we steer our investment decisions by determining which issues are most appropriate and promising for the long-term needs of our investors. We look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Karl J. Zeile Karl J. Zeile President September 15, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated 2011 taxable income below to determine your federal tax rate,* then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 4.67%† tax-exempt distribution rate as of July 31, 2011. For example, investors in the highest tax bracket (35%) would need a taxable distribution rate of 7.18% to match the fund’s distribution rate. If your taxable income is … … then your federal The fund’s tax-exempt distribution rate of 4.67% is Single Joint tax rate is … equivalent to a taxable rate of … $
